Citation Nr: 1821354	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  16-18 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for chronic skin ulceration/cellulitis, lateral soft tissues of the right ankle (claimed as right ankle condition), to include as secondary to dermatophytosis of feet, right hand, and scrotum.

2. Entitlement to a disability rating in excess of 10 percent for dermatophytosis of feet, right hand, and scrotum.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1958 to October 1959.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a July 2012 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2016, the Veteran requested a videoconference hearing before a Veterans Law Judge.  Later in a February 2018 written statement, the Veteran requested to withdraw his hearing and have his claim decided on the merits.

This claim has been processed through the Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic documents.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veterans chronic skin ulceration/cellulitis, lateral soft tissues of the right ankle did not manifest during, or as a result of active military service.

2. The Veteran's chronic skin ulceration/cellulitis, lateral soft tissues of the right ankle is not proximately due to or aggravated by his service-connected dermatophytosis of feet, right hand, and scrotum.

3. The Veteran's dermatophytosis of feet, right hand, and scrotum was treated with no more than topical medication during the past 12 month period.


CONCLUSION OF LAW

1. The criteria for service connection for chronic skin ulceration/cellulitis, lateral soft tissues of the right ankle are not met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2. The criteria for a disability rating in excess of 10 percent for dermatophytosis of feet, right hand, and scrotum are not met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. 4.1, 4.2, 4.3, 4.7, 4.21, 4.118, Diagnostic Code (DC) 7813 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2017).
	
Specifically, regarding the claim for an increased rating for dermatophytosis of feet, right hand, and scrotum, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a letter sent in May 2012, prior to the RO's initial unfavorable decision.  The letter advised the Veteran of the evidence and information necessary to substantiate his claims.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  Regarding the Veteran's claim for chronic skin ulceration/cellulitis, lateral soft tissues of the right ankle, the Veteran submitted his claim in December 2013 via VA Form 21-526EZ for fully developed claims.  The form includes notice regarding what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The VA's duty to notify is satisfied by this form.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  Here, the Veteran's service treatment records and post-service VA examination reports are now a part of the claims file.  

In regards to the Veteran's claim for an increased disability rating for his service-connected dermatophytosis of feet, right hand, and scrotum, the Board finds that VA has satisfied the duty to assist the Veteran by providing skin examinations to the Veteran.  The Board finds that the VA examiners interviewed the Veteran and conducted thorough examinations, recorded clinical findings, and documented the Veteran's subjective complaints.  The examination reports provided sufficient detail as to the severity of the Veteran's service-connected dermatophytosis of feet, right hand, and scrotum.  Thus, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

In regards to the Veteran's claim for chronic skin ulceration/cellulitis, lateral soft tissues of the right ankle, the Veteran's medical records indicate that he has a diagnosis for full thickness ulceration, right leg.  The service treatment records are negative, and the record does not otherwise reflect that the Veteran had symptoms of a right ankle condition in service and ever since service.  Thus, there is no evidence, other than a general conclusory statement from the Veteran that indicates that his right ankle condition may be associated with service.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although the VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Thus, as the the record before the Board does not indicate that the claimed right ankle condition had a causal connection or was associated with the Veteran's military service, including a disability of service origin, a remand for a VA examination is unnecessary for this claim. 38 C.F.R. § 3.159(c)(4)(i)(2017).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Factual Background

The Veteran's service treatment records reveal no sign or symptom of a right ankle condition.  Specifically, the Veteran's enlistment examination from August 1958 indicates "normal" results for "feet" and "lower extremities."  The Veteran's separation examination from October 1959 shows excess sweating and rash on feet noted to be dermatophytosis and indicates "normal" results for "lower extremities."

The Veteran's post-service treatment records include VA treatment records from March 2012 that show he was provided with a dermatology consultation for a decade old chronic draining sinus on the lateral right ankle in the area where an anchoring suture was placed during surgery.  The assessment provided was x-ray dense lesion screw in the calcaneus and draining sinus above the skin surface forming a large cone to the screw.  The recommendation was for an orthopedic consult for removal of the screw in the right calcaneus and wide debridement of cone of tissue in association forming the drainage zone and allow to heal secondarily.  Later in March, the ulcer was debrided by podiatry.  An assessment of stage III ulcer, on the right lateral malleolar area with no evidence of infection was provided.

The Veteran was provided with a VA skin disease examination in May 2012.  The VA examiner diagnosed the Veteran with a history of and with no recurrence of dermatophytosis of feet, right hand, and scrotum.  No scarring or disfigurement of the head, face or neck was found.  There were no benign or malignant skin neoplasms and no systemic manifestations due to any skin diseases.  The Veteran was not treated with oral or topical medications in the past 12 months for any skin conditions.  No debilitating or non-debilitating episodes in the past 12 months due to urticara, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis were noted.  The Veteran was found not to have any of the listed visible skin conditions.  No benign or malignant neoplasms or metastases were noted.  Bilateral scrotal area extending to groin bilaterally, erythematous area 6 cm. in diameter bilaterally, pruritic was noted.  The examiner added that it was more of a yeast infection instead of tinea or dermatophytosis.  No lesions were noted on the feet.  Bilateral feet nails involving all nails were found to be thickened, dystrophic.  The finger nails of left hand were found not to be the same.  This was noted to not be the same as service. 

VA treatment records from May 2012 show chronic dermatophytosis in toenails and fingernails.  Cracking skin on feet was also noted.

A radiograph of the right ankle in February 2013 indicated a lateral ankle ulcer.

In November 2013, VA treatment notes show MRI results indicating skin ulcer in the lateral soft tissues of the ankle.  Diffuse T2 hyperintense signal seen in the superficial ankle soft tissues most consistent with edema and/or cellulitis.  No MRI evidence of osteomyelitis.  Postsurgical changes about the insertional Achilles tendon with a metallic anchor along the posterior calcaneus resulting in susceptibility artifacts and signal loss.  There is broad thickening of the insertional Achilles tendon with linear signal disturbances seen in the anterior and right lateral aspect of the tendon, likely representing sequela of prior surgery and/or chronic tendinopathy.  A split tear of the peroneus brevis tendon was noted.  Nonvisualization of the anterior talofibular or calcaneofibular ligaments was noted, which were presumed chronically disrupted.  

VA treatment notes from July 2014 show that the Veteran refused to answer questions about his previous surgical history, stating that he did not know if he had previously had surgery to his Achilles tendon (even though the x-rays show tendon anchors within the posterior calcaneus at the insertion of the Achilles tendon).  The VA examiner advised the Veteran that neither his ulceration nor his Achilles tendon repair appear to be related to dermatophytosis.  An excisional debridement of the full thickness ulceration was performed.

VA treatment records from March 2015 show that the Veteran was provided with a podiatry consultation for dystrophic nails and chronic right leg ulcer.  The Veteran initially declined to let the provider look at the heel ulceration but after discussion agreed to allow it.  The Veteran reported that some time ago a doctor did surgery on him, but the VA provider noted that the Veteran's chart showed that he was seen in a wound clinic and the ulceration was debrided in the clinic setting.  There was no record of any surgical intervention that the VA provider found.  The provider noted that the Veteran is either a poor historian or chooses not to answer questions concerning the history of right ankle wound and denies any knowledge of prior surgical intervention, but x-ray shows metallic objects in the calcaneus consistent with bone anchors.

In April 2016, the Veteran was treated for dystrophic nails and chronic lower extremity pain.  The Veteran reported that he has had this pain since his time in service.  The Veteran noted that he had a recent episode where he had an abrasion to the lower right extremity, which has resolved.  The Veteran denied any open lesions at this time.  He denied any signs of infection, nausea, vomiting, fever, chills, or shortness of breath.  An assessment of full thickness ulceration, right leg healed; onychomycosis; metatarsalgia; callus/pre-ulcerative lesions, bilateral feet; and tinea pedis was provided.

The Veteran was provided with a VA skin disease examination in June 2016.  The VA examiner diagnosed the Veteran with a history of dermatophytosis of feet, hands, and scrotum with no current objective evidence and dystrophic toe nails.  No scarring or disfigurement of the head, face or neck was found.  There were no benign or malignant skin neoplasms and no systemic manifestations due to any skin diseases.  The Veteran stated that he usually puts ointment in the healed ulcerated area at the right lower extremity but did not have it with him.  The Veteran was treated with topical corticosteroids on a constant/near constant basis in the past 12 months for his ulcerated wound on the right lower extremity.  No debilitating or non-debilitating episodes in the past 12 months due to urticara, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis were noted.  The Veteran was found not to have any of the listed visible skin conditions.  No benign or malignant neoplasms or metastases were noted.  The Veteran's toe nails were noted to be thickened and yellowish.  The interdigital spaces were macerated with no redness or bleeding noted.  There were no active fungal infections found on his toes, plantar feet, or dorsum of the foot.  There were no skin infections or signs of a skin condition in his hands and fingers.  The Veteran stated that he does not have any skin lesions or infections in his groin or scrotum and he did not wish to be examined in these areas.  The examiner noted a healed ulcer on the right lateral ankle just above the lateral malleolus, covered with gauze.  The examiner removed the gauze for examination; the ulcer was completely healed and nontender.  There was no drainage in the gauze that was removed.  The examiner cleaned the healed area with alcohol and covered it with sterile gauze.  

The June 2016 VA examiner opined that the Veteran's ulceration of the right lower extremity condition claimed is less likely than not (less than 50% probability) proximately due to or the result of dermatophytosis of the feet, right hand, and scrotum.  The examiner reasoned that upon review of the service medical records, there were no records of treatment or diagnosis that is consistent with or similar to the ulcer on the Veteran's right lower extremity.  VA medical records show that the Veteran was seen by dermatology who noted chronic training sinus on the lateral right ankle in the area where an anchoring suture was placed during surgery.  The surgical pathology after debridement of the wound did not show any evidence of fungus.  The examiner noted that the Veteran has a history of peripheral vascular disease which causes the delayed healing of the ulcer.  The examiner also opined that the Veteran's ulceration of the right lower extremity condition claimed is less likely than not (less than 50% probability) aggravated beyond its natural progression by his/her service connected dermatophytosis of the feet, right hand, and scrotum.  The examiner reasoned that a review of the medical records shows that the Veteran's dermatophytosis of the feet, right hand, and scrotum are not active and based on the pathology of the wound on his right lower extremity, there is no fungus found.

VA treatment records from December 2016 show that the Veteran reported that his right ankle wound finally healed.  The Veteran denied rash, itching, dryness, or suspicious lesions.  The examiner noted warm and dry skin, with good color.  No rashes or lesions were found.  An impression of dermatophytosis, with chronic follow ups with podiatry was provided.

VA treatment records from April 2017 show the Veteran had a history of prior ulcerations, with no ulcerations at this time.  The VA examiner provided an assessment of full thickness ulceration, right leg healed; onychomycosis; metatarsalgia; callus/pre-ulcerative lesions, bilateral feet; tinea pedis (dermatophytosis); bunion deformity; and hammertoe deformity.

The Veteran was most recently provided with a VA skin disease examination in July 2017.  The VA examiner diagnosed the Veteran with a history of dermatophytosis of feet, hands and scrotum in service, resolved.  The examiner also noted a history of a new episode of dermatophytosis of the feet, with the date of diagnosis from September 2016 to June 2017, noted not to be the same dermatophytosis as in 1958.  No scarring or disfigurement of the head, face or neck was found.  There were no benign or malignant skin neoplasms and no systemic manifestations due to any skin diseases.  The Veteran was treated with topical medications for 6 weeks or more, but not constant in the past 12 months for his fungus infection in between his toes.  No debilitating or non-debilitating episodes in the past 12 months due to urticara, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis were noted.  The Veteran was found not to have any of the listed visible skin conditions.  No benign or malignant neoplasms or metastases were noted.  The Veteran was presented to the VA examination with bandages over his entire left and right fore feet covering the toes.  The Veteran declined to take off the bandages at the examination.  There was no dermatophytosis of the hands.  The Veteran declined scrotal examination and stated that he did not have any scrotal lesion at this time that could be examined.  There were no current lesions of dermatophytosis.  Review of the medical records show the Veteran was treated for dermatophytosis of feet from September 2016 to June 2017.  The examiner noted that this condition has since resolved and there is no documentation in the treatment records to show any current dermatophytosis condition.  Medical literature supports that dermatophytosis is caused by fungal infections that resolve completely after treatment.  The examiner added that the Veteran's 1958 dermatophytosis resolved with treatment.  The examiner noted that due to the sweaty, moist condition of his feet, the Veteran developed another fungal infection from September 2016 to June 2017 that was also treated.  After June 2017, there is no documentation to support any ongoing fungal infection.  The examiner added that the Veteran declined to remove the bandages on his feet.  The examiner noted that medical literatures supports that dermatophytosis is caused by fungal infections that resolve completely after treatment.

III. Service Connection for Chronic Skin Ulceration/Cellulitis, Lateral Soft Tissues of the Right Ankle 

The Veteran contends that his chronic skin ulceration/cellulitis of the right ankle was caused by his service.  In the alternative, the Veteran contends that this right ankle condition is secondary to his service-connected dermatophytosis of feet, right hand, and scrotum.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 
Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may be established on a presumptive basis for certain chronic diseases, if such diseases are shown to have been manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Where the Veteran asserts entitlement to service connection for a chronic disease and there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic diseases is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  See 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology does not apply to the Veteran's diagnosed full thickness ulcer of the right leg, as it is not listed as a chronic disease under 38 C.F.R. 3.309(a).  

Service connection may also be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. §3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. §3.310(b)).

In order to establish service connection for a disability on a secondary basis, there must be (1) medical evidence a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection, or link between, the current disability and the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. §3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Rather, the Board's analysis below will focus specifically on what evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

The Board finds that service connection for chronic skin ulceration/cellulitis, lateral soft tissues of the right ankle has not been established by the evidence of record.

The Veteran's service treatment records are silent for any symptoms of or treatment of a psychiatric condition.

The Veteran's post-service treatment records are silent for any treatment of a right ankle condition until March 2012, where it was noted that there was a decade old chronic draining sinus on the right ankle.  Even with the start date of the claimed condition being 10 years prior to March 2012, it would still be over 40 years after the Veteran's separation from active duty.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran's assertion that he suffers from a right ankle condition as a result of his service, or as a result of his service-connected dermatophytosis of feet, right hand, and scrotum is not supported by the evidence of record.  As noted above, the Veteran's service treatment records are silent for any complaints of a right ankle condition.  Additionally, there are no medical records post-service showing evidence of a right ankle condition until a decade prior to March 2012, over 40 years after the Veteran's separation from active duty.

There is no persuasive medical evidence linking the Veteran's right ankle condition to his service.  The Board has found no evidence of continuity of a right ankle condition from service and ever since service.  The Veteran's claim for service connection consists of his own assertion that his right ankle condition is related to his military service.  The Veteran is competent to report on symptoms that are within the realm of his personal experience.  See 38 C.F.R. § 3.159; see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the etiology of his right ankle condition is a medically complex question.  The Veteran has not shown that he is qualified through education, training, or experience to offer a nexus opinion on a complex medical condition.  Accordingly, he is not competent to offer an opinion as to its etiology and his opinion in this regard cannot be ascribed probative value.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Additionally, VA treatment records indicate that the Veteran is not a reliable historian.  In July 2014 and March 2015, VA examiners noted that the Veteran would not answer questions about any previous surgeries on his right foot, even though x-rays showed metallic objects in the calcaneus consistent with bone anchors.

As the record does not contain any evidence showing symptoms of a right ankle condition in service, and there is no medical evidence of a link between the Veteran's right ankle condition and his service, service connection on a direct basis must be denied.

Regarding the Veteran's contention this his right ankle condition is caused by his dermatophytosis of feet, right hand, and scrotum, the Board finds the opinion of the June 2016 VA examiner to be highly probative in this case.  The VA examiner provided a negative nexus regarding a connection between the Veteran's ulceration of the right lower extremity and his dermatophytosis of the feet, right hand, and scrotum.  The VA examiner thoroughly reviewed the Veteran's medical history and clinical symptoms at the examination and provided a negative nexus regarding secondary causation and aggravation supported by adequate rationales.  As the Veteran's record does not contain any medical opinions to the contrary, the Board finds that service connection for chronic skin ulceration/cellulitis, lateral soft tissues of the right ankle must be denied on a secondary basis.

The preponderance of the evidence is against the claim for service connection for the Veteran's chronic skin ulceration/cellulitis, lateral soft tissues of the right ankle on a direct and secondary basis and the benefit of the doubt rule does not apply.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

IV. Increased Rating for Dermatophytosis of Feet, Right Hand, and Scrotum

The Veteran contends that his dermatophytosis of feet, right hand, and scrotum is more severe than what is represented by a 10 percent rating.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The evidence of a factually ascertainable increase warranting a staged increased rating need not itself demonstrate that the scheduler criteria for an increased rating are met if additional later evidence otherwise satisfies the scheduler criteria.  See Swain v. McDonald, 27 Vet. App. 219, 224-25 (2015).

The Veteran's service-connected dermatophytosis of feet, right hand, and scrotum is currently evaluated with a 10 percent disability rating, effective October 21, 1959, under 38 C.F.R. § 4.118, DC 7813.  See 38 C.F.R. § 4.118, DC 7813 (2017).

Under DC 7813, dermatophytosis can be rated as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending on the predominant disability.

DC 7806, for dermatitis or eczema, provides for a rating of 0 percent where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

A 10 percent rating is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12- month period.  Id.

A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  Id.

A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; where constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.

The Board acknowledges that the Veteran's dermatophytosis of feet, right hand, and scrotum has been evaluated as 10 percent disabling under DC 7813 since October 21, 1959.  As such, the rating under DC 7813 is protected because the Veteran has been in receipt of the disability rating for more than 20 years.  See 38 C.F.R. § 3.951(b); Murray v. Shinseki, 24 Vet. App. 420 (2011).

Considering the collective medical and lay evidence discussed above, the Board finds that at no point during the appellate period has the Veteran's dermatophytosis warranted a rating in excess of 10 percent.

While the Veteran's medical treatment records detail treatment for dermatophytosis, including tinea pedis, nothing in the treatment records show that at least 5 percent of the body was affected by his condition.  In fact, the VA skin disease examinations from May 2012 and June 2016 showed no current objective evidence of dermatophytosis of the feet, hands, or scrotum.  The July 2017 VA examiner noted that the Veteran's dermatophytosis of the feet, hands, and scrotum in service had resolved.  The Veteran's dermatophytosis from September 2016 through June 2017 was found to be new and not related to the dermatophytosis from service.  Additionally, the record does not show that the Veteran was provided with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  The July 2017 VA skin examination showed that the Veteran was treated with topical medications for 6 weeks or more for his fungus infection between his toes.  Although the Veteran was noted to have taken topical corticosteroids on a constant/near constant basis at the June 2016 VA skin disease examination, this was for his ulcerated wound of the right lower extremity, which is not a service-connected condition.

As the May 2012, June 2016, and July 2017 VA examiners noted that there was no disfigurement of the head, face or neck, a rating under DC 7800 does not apply here.

Additionally, there is nothing in the medical record to suggest that the Veteran has suffered from scarring resulting from his dermatophytosis in order to rate him under DCs 7801, 7802, 7803, 7804, or 7805.

Accordingly, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his dermatophytosis of feet, right hand, and scrotum.


ORDER

Entitlement to service connection for chronic skin ulceration/cellulitis, lateral soft tissues of the right ankle (claimed as right ankle condition), to include as secondary to dermatophytosis of feet, right hand, and scrotum is denied.

Entitlement to a disability rating in excess of 10 percent for dermatophytosis of feet, right hand, and scrotum is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


